Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, Figures 19A-19G, corresponding claims 10-15 in the reply filed on 09/26/2022 is acknowledged. Claims 1-9 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as claim 10 is written, it appears at least three knives that have been claimed, but the drawing shows only one knife. The drawing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification (21 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because that is not what the claimed invention is drawn to (see the scope of elected claims 10-15 including an “access door”).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claims 10, 12-15 limitation “a sharpening element…configured to sharpen …a knife blade” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
First, "element" is a generic substitute for “means”; second, the "element" is modified by functional language including “configured to sharpen …a knife blade”; and third, the "element" is not modified by sufficient structure to perform the recited function because "sharpening" preceding element describes the function, not the structure of the element.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 10, 12-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 10 is unclear. It recites “a housing configured to receive a knife blade” and later, it recites a sharpening element …configured to sharpen a cutting edge of a knife blade…against a cutting edge of a knife blade”, therefore, it is unclear whether the sharpening element sharpens the same knife which is received in the housing or not. As the claim is written, it appears there are one knife blade received in the housing and at least other knife blades are for sharpening.
All claims dependent from claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gatley et al (US 4654968) hereinafter Gatley in view of Bayly (US 4091691).
Regarding claim 10, as best understood, Gatley shows a knife sharpener system (Figures 1-8), comprising:
a housing (a scabbard 10) configured to receive a knife blade (12);
a sharpening element (11, 26) movably mounted to the housing and configured to sharpen a cutting edge of the knife blade (14, Figure 2), the sharpening element being movable relative to the housing to move along and against the cutting edge of the knife blade disposed in the housing (Figure 2); and
an access door (46) coupled to the housing and configured to allow access to the sharpening element to allow removal of at least a portion of the sharpening element (Col. 5, lines 5-24).
However, Gatley fails to discuss that the access door is pivotally coupled to the housing.
Bayly shows a knife sharpening system (Figures 9-12) including a sharpening element (5) and a access door (a guide section 29), wherein the access door is pivotally coupled to a housing (via a pivotal connection 32, Figures 9 and 13) and configured to allow access to the sharpening element to allow removal of at least a portion of the sharpening element (Col. 5, lines 3-9 “The pivotal connection 32 between the carrier body 31 and the guide section 29 is preferably located adjacent the rear end of the guide section 29, so that when that section is swung upwardly (see FIG. 13) it exposes the sharpening device 5 and a cavity 33 in the main body 31 of the carrier 4 which contains the sharpening device 5”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the access door of Gatley to have it to be pivotal coupled to the housing, as taught by Bayly, since this is known for the same purpose for accessing the sharpening element.
Regarding claim 11, the modified system of Gatley shows that the access door has a base member (a base 24, Figure 9 of Bayly) with a protrusion extending therefrom (Figure 13 of Bayly below).

    PNG
    media_image1.png
    462
    588
    media_image1.png
    Greyscale

Regarding claim 12, the modified system of Gatley shows that, when the access door is in a closed position (Figure 9 of Bayly), the protrusion is configured to prevent access to the sharpening element (Figure 9 of Bayly).
Regarding claim 13, the modified system of Gatley shows that the housing includes a guide track (21) and a cam path (a portion of the bottom wall 19 at an end of the slot 21, Figure 3 and Col. 2, lines 45-55 of Gatley),  that extends from an end of the guide track and out towards a base portion of the housing (lower parts of the side wall 17 of Gatley), wherein, when the access door is open, the sharpening element can travel along the cam path and move outward from the housing (see the discussion in claim 10 above and Col. 5, lines 5-24 of Gatley recites “the removable scabbard carrier 46 at the open end of the scabbard 10 may be detached from the remainder of the scabbard 10, along with the sharpening device 11, so that the sharpening device 11 can be cleaned and then replaced”).
Regarding claim 14, the modified system of Gatley shows that the housing has a ramp feature (19 of Gatley) that is configured to selectively engage and prevent the sharpening element from moving back into the housing when the access door is in an open position (as the claim is written, it is not provided how the sharpening element is selectively engage and prevent from moving back into the housing when the access door is open. Looking at Figures 2-3 of Gatley, the bottom wall 19 is curved for a spring 28 of a sharpening device 11 that is compressed and moved along the bottom wall 19. While removing the sharpening device 11, as discussed in claim 10, the bottom wall 19 prevents the sharpening device or sharpening element from moving back into the housing unless a user assembles the sharpening device into the bottom wall).
Regarding claim 15, the modified system of Gatley shows that an arm (23, Figures 1-2 of Gatley) moveably coupled to the housing, and wherein the sharpening element is disposed on the arm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/6/2022